Title: 57. A Bill Declaring that None Shall Be Condemned without Trial, and that Justice Shall Not Be Sold or Deferred, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that no freeman shall be taken or imprisoned, or be disseised of his freehold, or liberties, or free customs, or be outlawed, or exiled, or any otherwise destroyed, nor shall the commonwealth pass upon him, nor condemn him but by lawful judgment of his peers, or by the laws of the land. Justice or right shall not be sold, denied or deferred to no man.
 